Citation Nr: 0606015	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-08 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1966.  From December 1965 to April 1966, he served 
in the Republic of Vietnam.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004, the veteran testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  

In August 2004, the Board remanded the case to the 
originating agency for additional development.  The case has 
been returned to the Board for further appellate 
consideration. 


REMAND

In various statements received from the veteran during the 
course of this appeal, he has contended that his internal 
organs, in particular his gallbladder, appendix, colon, and 
abdominal wall, were "deteriorating" and "imploding."  
While he has attributed these conditions to exposure to Agent 
Orange in Vietnam, he has also reported that he complained of 
dizziness, nausea, stomach aches, bloating, vomiting, and 
uncontrollable bowels at that the time of his discharge from 
service.  Post service medical records show that he has 
undergone treatment for various gastrointestinal disorders, 
including hernias, gall bladder problems, appendicitis, and 
colon problems.  

Pursuant to the prior Board remand, the veteran was afforded 
a VA examination to determine the etiology of his current 
gastrointestinal disorders.  While an examination was 
conducted in March 2005, the examination report is inadequate 
for adjudication purposes.  At that time, the veteran was 
diagnosed with status post ventral hernia repair, status post 
appendectomy, status post cholecystectomy, history of colon 
polyps, anal polypectomy, and gastroesophageal reflux 
disease.  While the examiner opined that these conditions 
were not related to Agent Orange exposure in Vietnam, the 
examiner did not provide an opinion concerning whether these 
conditions were otherwise related to the veteran's active 
military service as requested in the prior Remand.  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  
 
In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The claims folders should be returned 
to the examiner who examined the veteran 
in March 2005.  The examiner should be 
requested to provide an addendum 
expressing an opinion with respect to 
each of the veteran's current 
gastrointestinal disorders as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service, excluding his 
exposure to herbicides during service.  
The rationale for each opinion expressed 
must also be provided.  If the physician 
who examined the veteran in March 2005 is 
no longer available, the claims folders 
should be forwarded to another physician 
with appropriate expertise, who should be 
requested to provide the required 
opinions and supporting rationale.  
Another examination of the veteran should 
only be performed if deemed necessary by 
the physician.


2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

3.  After completion of all of the 
necessary development, the RO or the AMC 
should readjudicate the issue on appeal 
based on a de novo review of the 
pertinent evidence. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


